Citation Nr: 1702882	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for uterine fibroids and ovarian cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel







INTRODUCTION

The Appellant engaged in various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Navy Reserves from December 1997 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Appellant originally requested a hearing in connection with this appeal, she withdrew her request for a Board hearing in September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required. 


REMAND

The Appellant claims service connection for uterine fibroids and ovarian cysts.  She specifically averred in a statement received in December 2009 that she had a myomectomy to resolve a large fibroid in 2001, and that she later developed more fibroids.  She also stated that her ovarian cysts have occurred from 2004-05 to the present.  Moreover, the Appellant contended that her uterine fibroids and ovarian cysts occurred in her military career during annual training and active duty training, and that she still has ongoing pelvic pain associated with those conditions.

In a statement received in April 2010, the Appellant stated that she had fibroids that grew during active service from 2004 to 2005.  She averred that her main medical issue was her ovarian cysts, which were diagnosed in 2005.  She also stated that she has had pelvic pain from the cysts, for which she was still receiving treatment.  Moreover, the Appellant contended that the diagnoses of these conditions occurred in the military, and that these conditions "occurred in my active duty status and training."

In her December 2009 and April 2010 statements, the Appellant stated that she continued to seek medical treatment for her uterine fibroids and ovarian cysts with the VA.  Although the Appellant submitted a single VA treatment record from the Alexandria, Louisiana VAMC in February 2011, the RO has not requested her complete VA treatment records.  As such, the Board finds that a remand is required for the RO to attempt to obtain such records and associate them with the claims file.

Additionally, the Appellant asserted in her November 2008 claim that she was treated by the Rapides Regional Medical Center in Alexandria, Louisiana for gynecological conditions from July 1997 to February 2000.  Although the RO requested those records from the Appellant and a release to obtain such records by letter in December 2008, she did not provide such records or the requisite authorization to search for those records.  As the Board is remanding this case for the reasons discussed above, the RO should attempt to associate these records with the claims file again.  The Board would like an opportunity to review all available Rapides Regional Medical Center records from 1997 to the present, especially those during established periods of ACDUTRA, to assist in adjudicating the Appellant's service connection claim.

Finally, a May 2009 VA examination revealed a mildly enlarged uterus and small, bilateral, benign ovarian cysts.  If, and only if, any evidence is obtained pursuant to the above development that shows treatment, complaints, or diagnoses of uterine fibroids or ovarian cysts, or gynecological symptoms during a period of ACDUTRA, then the claims file should be forwarded to a VA examiner for an opinion as to whether it is at least as likely as not that the Appellant's current diseases of uterine fibroids or ovarian cysts were incurred in or aggravated during a period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record the Appellant's complete medical records from the Alexandria, Louisiana VAMC from 1997 to the present.

2. Ask the Appellant to complete a release form so the RO can request her records from Rapides Regional Medical Center in Alexandria, Louisiana from 1997 to the present.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

3. If, and only if, any evidence is obtained pursuant to the above instructions that shows treatment, complaints, or diagnoses of uterine fibroids or ovarian cysts, or gynecological symptoms, during a period of ACDUTRA, then the claims file should be forwarded to a VA examiner for an opinion as to whether it is at least as likely as not that the Appellant's current diseases of uterine fibroids or ovarian cysts were incurred in or aggravated during a period of ACDUTRA.

4. Then, readjudicate the Appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

  Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




